COHEN, J.
William Ferguson appeals from the order denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Ferguson was convicted of numerous sex offenses against his stepchildren. His rule 3.850 motion raised seven claims of ineffective assistance of counsel. The trial court summarily denied six of those claims and denied the remaining claim following an evidentia-ry hearing. We affirm the trial court’s denial of claims one, two, three, five, six, and seven. However, we reverse the trial court’s summary denial of Ferguson’s fourth claim regarding trial counsel’s failure to request a jury instruction on the lesser-included offense of unnatural and lascivious act. We remand for an eviden-tiary hearing on that claim.
AFFIRMED in part; REVERSED in part; and REMANDED.
PALMER and WALLIS, JJ., concur.